30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Bernard DRAPEAU, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 94-1737.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1994.Filed:  August 9, 1994.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Bernard Drapeau, Jr., a Native American incarcerated in South Dakota for assault crimes, appeals the district court's1 denial of his 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of fact or law requiring reversal appears and that an opinion would lack precedential value.  Thus, the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable John Bailey Jones, Chief Judge, United States District Court for the District of South Dakota